238 Ga. 130 (1977)
231 S.E.2d 743
MURPHY
v.
MURPHY.
31478.
Supreme Court of Georgia.
Argued September 21, 1976.
Decided January 4, 1977.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, A. Stephens Clay, J. Rodgers Lunsford, III, for appellant.
John C. Tyler, John L. Westmoreland, Jr., for appellee.
HILL, Justice.
This divorce case began in June 1972 when Michael Vincent Murphy, III, filed for divorce in Fulton Superior Court. For earlier proceedings, see Murphy v. Murphy, 232 Ga. 352 (206 SE2d 458) (1974), cert. den. 421 U. S. 929. On September 15, 1972, the court awarded temporary custody of the parties' only child to the father's parents, with whom the father lived. Later, after granting the parties a divorce on the ground that the marriage was irretrievably broken, the court held a final hearing in 1976 on the child custody issue and awarded permanent custody to the father. The mother appeals.
The mother argues that the evidence at the hearing *131 required that custody be awarded to her. In all cases of divorce, the court in the exercise of a sound discretion may look into all the circumstances and, after hearing both parties, determine custody of the children. Code Ann. § 30-127. Where the trial judge exercises a sound legal discretion looking to the best interests of the child, this court will not interfere with his judgment unless it is shown that his discretion was abused. Lynn v. Lynn, 202 Ga. 776 (44 SE2d 769) (1947). Although the evidence would have supported an award to the mother, there is evidence to support the court's judgment.
Looking to the final resolution of this dispute for the best interest of the child, we find no reversible error in the remaining enumerations.
Judgment affirmed. All the Justices concur.